Citation Nr: 0200809	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  96-05 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO decision which granted service connection 
and a 10 percent rating for PTSD, effective November 21, 
1994.  The veteran appeals for a higher rating.  


FINDINGS OF FACT

Continuously since the effective date of service connection, 
PTSD has been productive of a definite degree of social and 
industrial impairment, and by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from July 1944 to August 1946, including combat service as an 
infantryman during World War II.  His service medical records 
show no psychiatric disorder.

Post-service medical records show that the veteran was 
treated for an anxiety disorder from the late 1940s to mid 
1950s.  Medical records for many years later only refer to 
physical ailments.  In 1984, the veteran was granted a 
permanent and total disability rating for VA non-service-
connected pension purposes due to various physical disorders 
(cardiovascular disease, etc.).

In an August 1994 statement, the veteran's family physician, 
Weston J. Welker, M.D., noted the veteran had a chronic 
anxiety disorder for which he was taking prescribed 
medication.

On November 21, 1994, the RO received the veteran's claim for 
service connection for PTSD.  

In February 1995, a VA examination for PTSD was conducted.  
The veteran reported that he had had three strokes, the last 
one in 1992, and he described residuals including memory 
problems.  He described his other physical problems as well.  
He related that with his deteriorating physical health he had 
been thinking more of the past including his war experiences.  
He said that after service he had done sawmill and farming 
work until retiring in 1982 due to poor physical health.  The 
veteran described current sleeping problems and recurring 
thoughts and dreams of the war.  He became tearful when 
describing his war experiences.  The examiner commented that 
the veteran lacked any interest in pleasurable activities and 
did not do much of anything for fun or relaxation.  On 
objective examination, it was noted that the veteran was 
casually dressed, with fair grooming and hygiene.  Speech was 
spontaneous with a normal rate and rhythm.  Attitude was 
pleasant and cooperative.  Thinking was goal directed and 
associations were tightly linked and ideas related.  The 
veteran exhibited an affective response which was 
inappropriately related to thought content.  He was able to 
set priorities and make appropriate decisions to common 
problems of daily living.  He identified his physical 
problems as being of much concern to him.  The diagnosis was 
PTSD. 

A record shows the veteran was divorced in February 1995.  

In a March 1995 statement, Dr. Welker listed various 
diagnoses including PTSD, low back pain, hypertension, 
hypercholesterolemia, degenerative joint disease, and  three 
cerebrovascular accidents.

In May 1995, the RO granted service connection and a 10 
percent rating for PTSD, effective November 21, 1994.  The 
veteran appealed the initial disability rating.

VA outpatient treatment records dated from 1995 to 1999 
primarily describe numerous physical ailments such as 
residuals of cerebrovascular accidents, peripheral vascular 
disease, hypertension, back pain, skin cancer, bleeding 
ulcer, and chronic obstructive pulmonary disease.  The 
records also show that the veteran was periodically noted to 
have anxiety for which he was taking prescribed medication.

In April 1999 correspondence, the veteran's daughter 
generally described the veteran's problems with nervousness 
over the years since service.

Private medical records dated from 1998 to to 2001 concern 
skin cancer.  On a general medical examinaton in September 
2001, as part of skin cancer treatment, it was reported that 
no psychiatric abnormalities were noted.  

In July 2001, a VA examination for PTSD was conducted.  It 
was noted the 77 year old veteran last worked in 1982, and he 
was divorced.  He reportedly was independent in his daily 
activities, and his adult children assisted him with 
financial affairs.  Physical ailments were noted, including 
cerebrovascular accidents and skin cancer.  The veteran 
reported he continued to feel anxious and was taking 
medications for his nervousness and sleeping problems.  He 
indicated that he would do pretty good with his nervous 
symptoms for several months, and then symptoms would become 
worse for several months.  He complained of difficulty 
sleeping, and he said he would have dreams of the war and 
what he did earlier in his life.  He said he did not attend 
sporting events any more, felt nervous in crowds, and never 
felt completely relaxed.  On mental status examination, it 
was noted that the veteran was casually dressed, alert, and 
oriented times four.  He was able to do simple calculations, 
knew the current vice president, and was able to talk about 
current events in the news.  Eye contact was good.  Mood was 
described as all right, and affect was slightly anxious.  
Thought process was coherent and thought content was negative 
for suicidal or homicidal ideations.  Insight and judgment 
were adequate.  The report concluded with a diagnosis of 
PTSD, and noted a Global Assessment of Functioning (GAF) 
score of 63.

II.  Analysis

The veteran claims that his service-connected PTSD warrants a 
disability rating in excess of the currently assigned 10 
percent.  The file shows that through correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim.  
Pertinent treatment records have been obtained, and VA 
examinations have been provided.  The Board finds that there 
has been VA compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to him, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.

Under the old criteria, in effect prior to November 7, 1996, 
PTSD is rated 10 percent when there is less than the criteria 
for a 30 percent disability rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new rating, effective from November 7, 1996, PTSD 
is rated 10 percent when it is productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned where there is disability productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

PTSD is a type of an anxiety disorder.  Medical records show 
that since service connection became effective in November 
1994, the veteran has regularly been seen for anxiety 
symptoms for which he takes prescribed medication.  
Occupational impairment from PTSD is difficult to assess, 
given that the veteran has not worked for many years due to 
non-service-connected physical ailments.  He is divorced and 
he apparantly enjoys good relationships with his children.  
Other social contacts are limited, although the record 
suggests the veteran's multiple physical ailments 
significantly hinder his ability to engage in various 
activities.

The 1995 and 2001 VA psychiatric examinations describe a 
number of symptoms such as a anxiety, sleeping problems, some 
memory difficulties, a startle response, and recurring 
thoughts and dreams of wartime experiences.  The medical 
records suggest that some of the problems, such as memory 
difficulties, may be associated with prior strokes, not just 
due to PTSD, although this is unclear, and the Board will 
assume that all the mental symptoms at this point are related 
to PTSD.  

At the 2001 examination, the doctor assigned a GAF score of 
63 for the veteran's PTSD.  Under DSM-IV, a GAF score of 63 
is meant to reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Such a GAF score is not supportive of a 
disability rating higher than 10 percent.  However, while the 
GAF score is to be considered, it does not directly 
correspond to rating criteria, and the percentage rating is 
to be based on all the evidence concerning occupational and 
social impairment rather than solely on an examiner's 
assessment of the level of disability at the time of the 
examination.  38 C.F.R. § 4.126 (2001); 38 C.F.R. § 4.130 
(1996); VAOPGCPREC 10-95.

Under the old rating criteria, there must be a "definite" 
degree of social and industrial impairment in order for a 30 
percent rating for PTSD to be assigned.  For this purpose, 
the term "definite" has been construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93.  After a review of all the evidence of record, the 
Board believes there is a suffient indication of a definite 
(30 percent) degree of social and industrial impairment from 
PTSD.  Such is supported by the objective symptoms and 
manifestations shown on the VA examinations, the need for 
regular use of medication and outpatient monitoring of the 
nervous condition, and an estimate of how the nervous 
symptoms would interfere with work if the veteran were not 
precluded from work due to physical ailments.  If the 
veteran's PTSD is rated under the new criteria, the Board 
finds that a 30 percent rating would also be warranted.  The 
medical records show a number of the typical symptoms listed 
for a 30 percent rating, such as episodes of anxiety, 
depressed mood, chronic sleep impairment, and mild memory 
loss.  Moreover, it appears that if the veteran did not have 
his physical ailments which prevent him from working, his 
PTSD symptoms would meet the 30 percent requirement of 
causing occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal).

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a higher rating 
of 30 percent is warranted for the veteran's PTSD, whether 
rated under the old or new criteria.  

The evidence does not show considerable social and industrial 
impairment from PTSD, as required for an even higher rating 
of 50 percent under the old criteria.  Moreover, most of the 
typical symptoms for a 50 percent rating under the new 
criteria are absent, and the degree of occupational and 
social impairment required for a 50 percent rating under the 
new criteria has not been demonstrated.  Therefore a rating 
higher than 30 percent for PTSD is not warranted.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been day-to-day fluctuations in the veteran's PTSD, the 
evidence shows no distinct periods of time, since service 
connection became effective in November 1994, during which 
PTSD has varied to such an extent that a rating greater or 
less than 30 percent would be warranted.  Thus staged ratings 
are not in order, and the 30 percent rating for PTSD is to be 
continuous since the effective date of service connection.


ORDER

A higher rating of 30 percent for PTSD is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

